DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2019/0204838 A1)  in view of  Najarian et al. (US 2012/0184840 A1) in view of Ghosh et al. (US 2020/0387148 A1) and further view of Park et al. (US 2015/0039117 A1).
Regarding claims 1, 13 and 18 Haque teaches a method comprising: 
receiving, from a plurality of sensors, current trace data comprising current sensor values associated with manufacturing parameters used during producing, by manufacturing equipment, a plurality of wafers; processing the current trace data to identify a plurality of features of the current trace data associated with the manufacturing parameters used during the producing of the plurality of wafers via the manufacturing equipment (Paragraphs [0016], [0036-0037], [0040] teach sensors on the computing device measure motion trace data of the vehicle).
Haque is silent on 
providing the plurality of features of the current trace data as input to a trained machine learning model that uses a hyperplane limit associated with classifying each of the plurality of wafers as being substantially normal or having type of abnormality;    
obtaining, from the trained machine learning model, one or more outputs indicative of predictive data associated with the hyperplane limit, wherein a corrective action associated with the manufacturing equipment is to be performed based on the predictive data; and 
processing the predictive data and the hyperplane limit to determine: 
one or more first wafers associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and 
one or more third wafers associated with the first wafers classification or the second wafers classification based on an additional feature not within the subset of the plurality of features.
	In an analogous art, Najarian teaches
providing the plurality of features of the current trace data as input to a trained machine learning model that uses a hyperplane limit for product classification; obtaining, from the trained machine learning model, one or more outputs indicative of predictive data associated with the hyperplane limit, wherein a corrective action associated with the manufacturing equipment is to be performed based on the predictive data (Paragraphs [0086-0088] teach machine learning for prediction using SVM to determine multiple subsets feature).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Haque with Najarian’s system such that machine learning model that uses a hyperplane limit for product classification and predictive data associated with the hyperplane limit in order to provide a quick determine classify data.
 	However, the combination of Haque and Najarian is silent on
processing the predictive data and the hyperplane limit to determine: 
one or more first products associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and one or more third products associated with the first product classification or the second product classification based on an additional feature not within the subset of the plurality of features.
In an analogous art, Ghosh teaches
processing the predictive data and the hyperplane limit to determine (Paragraphs   [0072], [0074], [0080] teach sever generates predictive models that predicting data wherein Hyperplane in feature space to best products): 
one or more first products associated with a first product classification based exclusively on a subset of the plurality of features; one or more second products associated with a second product classification based exclusively on the subset of the plurality of features; and one or more third products associated with the first product classification or the second product classification based on an additional feature not within the subset of the plurality of features (Paragraphs [0040-0041], [0047], [0051], [0061-0062] teach server identify, perform feature and determine each of products
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Haque and Najarian with Ghosh’s systems system such that processing the predictive data and the hyperplane limit to determine first/second products associated with a first/second product classification based exclusively on a subset of the plurality of features in order to provide saving time and increase the revenue gain for the product.
However, the combination of Haque, Najarian and Ghosh are silent on
manufacturing parameters used during producing, by manufacturing equipment, a plurality of wafers; associated with the manufacturing parameters used during the producing of the plurality of wafers via the manufacturing equipment;
associated with classifying each of the plurality of wafers as being substantially normal or having type of abnormality.
	In an analogous art, Park teaches
manufacturing parameters used during producing, by manufacturing equipment, a plurality of wafers; associated with the manufacturing parameters used during the producing of the plurality of wafers via the manufacturing equipment (Paragraphs [0040], [0045-0047] teach semiconductor manufacturing process parameter) associated with classifying each of the plurality of wafers as being substantially normal or having type of abnormality (Paragraph [0028], [0071] teach wafer having abnormal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Haque, Najarian and Ghosh with Park’s systems system such that a plurality of wafers; associated with the manufacturing parameters used during the producing of the plurality of wafers via the manufacturing equipment; associated with classifying each of the plurality of wafers as being substantially normal or having type of abnormality in order to provide an accurate analyzing the output data.

 	Regarding claim 11. Haque, Najarian, Ghosh and Park teach the method of claim 1, Ghosh teaches wherein the trained machine learning model is a support vector machine (SVM) that uses radial basis function (RBF) (Paragraph [0078]).

Allowable Subject Matter
Claims 2-10, 11-12, 14-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641